Title: From Thomas Jefferson to George Jefferson, 6 May 1801
From: Jefferson, Thomas
To: Jefferson, George


               
                  Sir
                  Washington May 6. 1801.
               
               I inclose you a bill of lading just recieved for a quarter cask of wine shipped by Henry Sheaff of Philadelphia to your address by my order. the wine is intended for mr [Thos.] Randolph to replace some I borrowed of him. be therefore so good as to forward it to him by the Milton boats, but one whose fidelity may be relied on. perhaps you had better ask mr Randolph’s advice by what boat to send it.
               The inclosed bill of Govan & Weir of London on James Govan of Powhite near Richmond for £100. ster. has been remitted to me for the use of the son & daughters of John Grymes living with mr E. Randolph. it is to purchase their mourning for their decd. grandmother and other necessaries. mr Grymes writes me these articles have been bought and are to be paid for. I have asked the favor of mr Randolph to instruct you to whom to make the paiment. this letter will therefore be your authority in [discharging] it. I am Dear Sir
               your’s affectionately
               
                  
                     Th: Jefferson
                  
               
            